                                                                                       Exhibit
10.2

 
 
ALLTEL CORPORATION
LONG-TERM PERFORMANCE INCENTIVE COMPENSATION PLAN
(As Amended and Restated as of January 1, 2006)
 
 
I.   PURPOSE
 
The purpose of the Long-Term Performance Incentive Compensation Plan, as amended
and restated, effective as of January 1, 2006 (the "Plan"), is to advance the
interests of Alltel Corporation (the "Company") by strengthening, through the
payment of incentive awards, the linkage between executives of the Company and
stockholders of the Company, the decision-making focus of executives of the
Company upon improving stockholder wealth, and the ability of the Company to
attract and retain those key employees upon whose judgment, initiative and
efforts the successful growth and profitability of the Company depends.
 
 
II.   DEFINITIONS
 
a)  "Award" shall mean a cash award granted under the Plan to a Participant by
the Committee pursuant to such terms, conditions, restrictions and/or
limitations, if any, as the Committee may establish.
 
b)  "Award Percentage" shall have the meaning given such term in Section VII of
the Plan.
 
c)  "Average Base Compensation" of a Participant shall mean the Participant's
average base annual salary or average wages payable by the Company or a
Subsidiary for employment services during the Performance Measurement Period,
including any amounts the payment of which is deferred under the Alltel
Corporation 1998 Management Deferred Compensation Plan (or any successor
thereto), but excluding any payments under the Performance Incentive
Compensation Plan or other similar forms of additional compensation, or any
fringe benefits reportable on Form W-2 for federal income tax purposes.
 
d)  "Beneficiary" shall mean the beneficiary or beneficiaries designated in
accordance with Section XVI to receive the amount, if any, payable under the
Plan after the death of a Participant.
 
e)  "Board" shall mean the Board of Directors of the Company.
 
f)  "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
g)  "CEO" shall mean the Chief Executive Officer of the Company.
 
h)  "Committee" shall mean the Compensation Committee of the Board (or
subcommittee thereof), consisting of not less than two Board members each of
whom shall be (i) a "non-employee director" as defined in Rule 16b-3 of the
Securities Exchange Act of 1934, as
 
 
1

--------------------------------------------------------------------------------


 
amended, and (ii) an "outside director" as defined in the regulations under
Section 162(m) of the Code.
 
i)  "Company" shall mean Alltel Corporation, a Delaware corporation, its
successors and survivors resulting from any merger or acquisition of Alltel
Corporation with or by any other corporation or other entity or enterprise.
 
j)  "Covered Employee" shall mean a Participant who the Committee deems likely
to have compensation with respect to the Plan which would be non-deductible by
the Company under Section 162(m) of the Code if the Company did not comply with
the provisions of Section 162(m) of the Code and the regulations thereunder with
respect to such compensation.
 
k)  "Effective Date" shall mean January 1, 2006.
 
l)  "Eligible Employee" shall mean any officer or key management employee of the
Company or a Subsidiary who is a regular full time employee of the Company or a
Subsidiary. A director of the Company or a Subsidiary is not an Eligible
Employee unless he is also a regular full time salaried employee of the Company
or a Subsidiary. A "full time" employee means any employee who is customarily
employed for more than 20 hours per week and at least six months per year.
 
m)  "Incentive Performance Objectives" shall mean the measurable performance
objective or objectives established pursuant to the Plan for Participants.
Incentive Performance Objectives may be described in terms of Company-wide
objectives or objectives that are related to the performance of the individual
Participant or of the Subsidiary, division, department, region or function
within the Company or Subsidiary in which the Participant is employed. The
Incentive Performance Objectives may be made relative to the performance of
other corporations. The Incentive Performance Objectives applicable to any Award
to a Covered Employee that is intended to qualify for the performance-based
compensation exception to Section 162(m) of the Code shall be based on specified
levels of growth in one or more of the following criteria: revenues, weighted
average revenue per unit, earnings from operations, operating income, earnings
before or after interest and taxes, operating income before or after interest
and taxes, net income, cash flow, earnings per share, debt to capital ratio,
economic value added, return on total capital, return on invested capital,
return on equity, return on assets, total return to stockholders, earnings
before or after interest, taxes, depreciation, amortization or extraordinary or
special items, operating income before or after interest, taxes, depreciation,
amortization or extraordinary or special items, return on investment, free cash
flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, cash flow in excess of cost of capital, operating
margin, profit margin, contribution margin, stock price and/or strategic
business criteria consisting of one or more objectives based on meeting
specified product development, strategic partnering, research and development,
market penetration, geographic business expansion goals, cost targets, customer
satisfaction, gross or net additional customers, average customer life, employee
satisfaction, management of employment practices and employee benefits,
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures of subsidiaries, affiliates and joint ventures.
Incentive Performance Objectives may be stated as a combination of the listed
factors.
 
 
2

--------------------------------------------------------------------------------


n)  "Participant" shall mean any Eligible Employee who is approved by the
Committee for participation in the Plan for the Performance Measurement Period
with respect to which an Award may be made and which has not been paid,
forfeited or otherwise terminated or satisfied under the Plan.
 
o)  "Performance Measurement Period" shall mean a period of three consecutive
calendar years, or such other period as determined by the Compensation Committee
in its discretion, to be used to measure actual performance against Incentive
Performance Objectives and to determine the amount of Awards for Participants.
 
p)  "Plan" shall mean the Alltel Corporation Long-Term Performance Incentive
Compensation Plan, as the same may be amended from time to time.
 
q)  "Subsidiary" shall mean a corporation of which 50% or more of the issued and
outstanding voting stock is owned by the Company.
 
r)  "Target Award Opportunity" shall have the meaning given such term in Section
VI of this Plan.
 
 
III.   ADMINISTRATION
 
a)  Administration of the Plan shall be by the Committee, which shall, in
applying and interpreting the provisions of the Plan, have full power and
authority to construe, interpret and carry out the provisions of the Plan. All
decisions, interpretations and actions of the Committee under the Plan shall be
at the Committee’s sole and absolute discretion and shall be final, conclusive
and binding upon all parties. The generality of the provisions of the
immediately preceding sentence shall not be deemed to be limited by any
reference to the Committee’s discretion in any other provision of the Plan. The
Committee may delegate to the CEO or other officers, subject to such terms as
the Committee shall determine, authority to perform certain functions, including
administrative functions, except that the Committee shall retain exclusive
authority to determine matters relating to Awards to the CEO and other
individuals who are Covered Employees. In the event of such delegation, all
references to the Committee in the Plan shall be deemed references to such
officers as it relates to those aspects of the Plan that have been delegated.
 
b)  No member of the Committee shall be jointly or severally liable by reason of
any contract or other instrument executed by him or on his behalf in his
capacity as a member of the Committee, nor for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless each member of the
Committee and each other officer, employee and director of the Company to whom
any duty or act relating to the administration of the Plan may be allocated or
delegated, against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of the claim with the approval of the
Board) arising out of any act or omission to act in connection with the Plan,
unless arising out of such person’s or persons' own fraud or bad faith.
 
3

--------------------------------------------------------------------------------


c)  The existence of this Plan or any Award or other right granted hereunder
will not affect the authority of the Company or the Committee to take any other
action, including in respect of the grant or award of any annual or long-term
bonus or other right or benefit, whether or not authorized by the Plan, subject
only to limitations imposed by applicable law.
 
 
IV.   ELIGIBILITY FOR PARTICIPATION
 
a)  As soon as practicable after the beginning of each Performance Measurement
Period, the Committee shall designate those Eligible Employees who shall
participate in the Plan for that Performance Measurement Period (or, if a person
becomes an Eligible Employee after the beginning of a Performance Measurement
Period, he shall be designated as a Participant at such other time as determined
by the Committee). In determining which Eligible Employees shall participate for
any given Performance Measurement Period, the Committee shall consider the
recommendations of the CEO. Each Eligible Employee shall be notified of his
participation in the Plan as soon as practicable after approval of his
participation for any Performance Measurement Period (or portion thereof). An
Eligible Employee who is a Participant for a given Performance Measurement
Period is neither guaranteed nor assured of being selected for participation in
any subsequent Performance Measurement Period.
 
b)  Notwithstanding anything contained in Section IV(a) to the contrary,
individuals who are Covered Employees shall be designated by the Committee to
participate in the Plan no later than 90 days following the beginning of the
Performance Measurement Period or before 25% of the Performance Measurement
Period has elapsed, whichever is earlier.
 
 
V.   INCENTIVE PERFORMANCE OBJECTIVES
 
a)  At the beginning of each Performance Measurement Period (or, if an Eligible
Employee becomes a Participant during a Performance Measurement Period, on such
other date as determined by the Committee), the Committee shall establish the
Incentive Performance Objectives for each Participant. The Committee shall also
establish a minimum threshold performance level, a maximum performance level, a
target performance level and one or more intermediate performance levels or
ranges. In determining the applicable Incentive Performance Objectives (and
applicable performance levels or ranges) other than for the CEO, the Committee
shall consider the recommendations of the CEO. The Incentive Performance
Objectives established by the Committee need not be uniform with respect to any
or all Participants.
 
b)  The Committee may establish multiple Incentive Performance Objectives with
respect to a single Participant. If more than one Incentive Performance
Objective is selected by the Committee for a Performance Measurement Period, the
Incentive Performance Objectives will be weighted by the Committee (in the form
of a percentage) to reflect their relative importance to the Company in the
applicable Performance Measurement Period.
 
c)  The Committee may in its sole discretion modify such Incentive Performance
Objectives or the related minimum acceptable level of achievement, in whole or
in part, as the
 
 
4

--------------------------------------------------------------------------------


 
Committee deems appropriate and equitable to reflect a change in the business,
operations, corporate structure or capital structure of the Company, the manner
in which it conducts its business, or other events or circumstances, except to
the extent that such action would result in the loss of the otherwise available
exemption of an Award under Section 162(m) of the Code.
 
d)  As soon as practicable after the beginning of each Performance Measurement
Period, the Committee shall communicate in writing to each Participant the
Incentive Performance Objectives applicable to him or her, the relative
weighting of each Incentive Performance Objective and the minimum, maximum and
target level of performance applicable to each Incentive Performance Objective.
 
e) Notwithstanding anything contained in this Section V to the contrary, the
Committee shall establish the Incentive Performance Objectives (including the
applicable performance levels or ranges and the relative weight of multiple
Incentive Performance Objectives) for each Covered Employee not later than 90
days following the beginning of the Performance Measurement Period or before 25%
of the Performance Measurement Period has elapsed, whichever is earlier.
 
 
VI.   TARGET AWARD OPPORTUNITY
 
a)  At the beginning of each Performance Measurement Period (or, if an Eligible
Employee becomes a Participant during a Performance Measurement Period, on such
other date as determined by the Committee), the Committee shall assign each
Participant a Target Award Opportunity. The Target Award Opportunity shall be
expressed as a percentage of the Participant's Average Base Compensation and
shall represent the amount payable to the Participant under the Plan for the
Participant's achievement of the target performance level of the Incentive
Performance Objective established for the Performance Measurement Period. In
determining the applicable Target Award Opportunity, other than for the CEO, the
Committee shall consider the recommendations of the CEO.
 
b)  As soon as practicable after the beginning of each Performance Measurement
Period, the Committee shall communicate in writing to each Participant the
Participant's Target Award Opportunity.
 
c)  Notwithstanding anything contained in this Section VI to the contrary, the
Committee shall establish the Target Award Opportunity for each Covered Employee
not later than 90 days following the beginning of the Performance Measurement
Period or before 25% of the Performance Measurement Period has elapsed,
whichever is earlier.
 
 
VII.   DETERMINATION OF AWARDS
 
a)  Promptly following the end of each Performance Measurement Period, the
Committee shall meet to certify the extent to which the Incentive Performance
Objectives for the applicable Performance Measurement Period have been achieved
and assign the corresponding
 
5

--------------------------------------------------------------------------------


 
award percentage ("Award Percentage") with respect thereof. In the event that a
Participant's Incentive Performance Objective for the Performance Measurement
Period:
 

i  
is below the minimum threshold performance level established therefor, the Award
Percentage shall be zero;

 

ii  
is equal to the minimum threshold performance level established therefor, the
Award Percentage shall be 50%;

 

iii  
is equal to the target performance level established therefor, the Award
Percentage shall be 100%;

 

iv  
is equal to or greater than the maximum performance threshold performance level
established therefor, the Award Percentage shall be 150%; and

 

v  
is between any two of the performance levels described in the immediately
preceding clauses (ii), (iii) and (iv), the Award Percentage shall be
interpolated by the Committee to the nearest 1/100 of one percent between the
corresponding levels of Award Percentages.

 
The certification of the Incentive Performance Objectives of a Covered Employee
shall be documented in writing (and otherwise conform to the requirements of
applicable regulations under Section 162(m) of the Code) prior to the payout of
his or her Award.
 
b)  Where the Committee has established more than one Incentive Performance
Objective for a Participant, then the Participant's Award Percentage shall be
determined by: (i) multiplying the Award Percentage of each Incentive
Performance Objective by the relative weight assigned (in the form of a
percentage) to such Incentive Performance Objective by the Committee, and (ii)
adding the resulting percentages.
 
c)  After determining the applicable Award Percentage for a Participant, the
Committee shall calculate that Participant's Award by multiplying his or her
Award Percentage by his or her Target Award Opportunity.
 
d)  Notwithstanding any other provision of this Plan to the contrary, in no
event shall an Award paid to any Participant for a Performance Measurement
Period exceed $7,000,000.
 
 
VIII.   LIMITATIONS ON PAYMENT
 
Notwithstanding any contrary provision of this Plan, the Committee in its sole
discretion may (i) eliminate or reduce the amount of any Award payable to any
Participant below that which otherwise would be payable under the Plan, and (ii)
except in the case of a Covered Employee, increase the amount of any Award
payable to any Participant above that which otherwise would be payable under the
Plan to recognize a Participant's individual performance or in other
circumstances deemed appropriate by the Committee.
 
 
6

--------------------------------------------------------------------------------


 
IX.   PAYMENT OF AWARDS
 
              Subject to Section VII hereof, Awards shall be paid as soon as
practicable after the close of the Performance Measurement Period, but in no
event later than 75 days after the end of the Performance Measurement Period to
which the Awards relate. Notwithstanding the foregoing, the Committee may, in
its sole discretion and upon such terms and conditions as it may establish,
direct that payments to the Participants (other than Covered Employees) be made
during December of the last year of the Performance Measurement Period in the
amount of all or any portion specified by the Committee of the estimated Award
for that Performance Measurement Period, subject to adjustment as soon as
practicable after the end of the Performance Measurement Period and the
determination of the exact amount of the Award therefore.
 
 
X.   TRANSFERS
 
Except with respect to Covered Employees, if an Eligible Employee becomes a
Participant or a Participant's duties change during a Performance Measurement
Period, the Committee may, in its sole discretion, make such adjustments to the
Participant's Target Award Opportunity that it deems appropriate or pro rate the
Award payable to the Participant.
 
 
XI.   SEPARATIONS
 
In the case of a Participant's or an Eligible Employee's separation from service
with the Company or a Subsidiary for any reason prior to the last day of a
Performance Measurement Period then, unless otherwise determined by the
Committee, such Participant or Eligible Employee shall become ineligible to
participate in the Plan and shall not receive payment of any Award for any
Performance Measurement Period that has not ended prior to the Participant’s
separation from service.
 
 
XII.   AMENDMENT AND TERMINATION OF PLAN
 
a)  The Board reserves the right, at any time, to amend, suspend or terminate
the Plan, in whole or in part, in any manner, and for any reason, and without
the consent of any Participant, Eligible Employee or Beneficiary or other
person; provided, that no such amendment, suspension or termination shall
adversely affect the payment of any amount for a Performance Measurement Period
ending prior to the action of the Board amending, suspending or terminating the
Plan.
 
b)  It is the intention of the Company that the Plan qualify for the
performance-based compensation exception of Section 162(m) of the Code and the
short-term deferral exception of Section 409A of the Code. The Plan and any
Awards hereunder shall be administrated in a manner consistent with this intent,
and any provision that would cause the Plan or any Awards
 
7

--------------------------------------------------------------------------------


 
hereunder to fail to satisfy either such exception shall have no force and
effect until amended to so comply (which amendment may be retroactive and may be
made by the Company without the consent of any Participant, Eligible Employee or
Beneficiary or other person).
 
 
XIII.   GOVERNING LAW
 
The provisions of the Plan shall be governed and construed in accordance with
the laws of the State of Delaware.
 
 
XIV.   NO RIGHTS TO CONTINUED EMPLOYMENT OR AWARD
 
Nothing contained in the Plan shall give any employee the right to be retained
in the employment of the Company or a Subsidiary or affect the right of the
Company or a Subsidiary to dismiss any employee. The Plan shall not constitute a
contract between the Company or a Subsidiary and any employee. Except as
provided in Section XII, no Participant shall receive any right to be granted an
Award hereunder. No Award shall be considered as compensation under any employee
benefit plan of the Company or a Subsidiary, except as may be otherwise provided
in such employee benefit plan. No reference in this Plan to any other plan or
program maintained by the Company shall be deemed to give any Participant or
other person a right to benefits under such other plan or program. The Company
and its Subsidiaries shall have the right to deduct from all payments made to
any person under the Plan any federal, state, local, foreign or other taxes
which, in the opinion of the Company and its Subsidiaries are required to be
withheld with respect to such payments.
 
 
XV.   NO ALIENATION OF BENEFITS
 
Except insofar as may otherwise be required by law, no amount payable at any
time under the Plan shall be subject in any manner to alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment, charge
or encumbrance of any kind, nor in any manner be subject to the debts or
liabilities of a Participant, and any attempt to so alienate or subject any such
amount, whether presently or thereafter payable, shall be void.
 
 
XVI.   DESIGNATION OF BENEFICIARIES
 
a)  Each Participant shall file with the Company a written designation of one or
more persons as the Beneficiary who shall be entitled to receive any Award
payable under the Plan after his death. A Participant may, from time to time,
revoke or change his Beneficiary designation without the consent of any prior
Beneficiary by filing a new designation with the Company.
 
 
8

--------------------------------------------------------------------------------


 
b)  The last such designation received by the Company shall be controlling;
except that no designation, or change or revocation thereof, shall be effective
unless received by the Company prior to the Participant’s death, and in no event
shall it be effective as of the date prior to such receipt.
 
c)  If no designation is in effect at the time of a Participant’s death, or if
no designated Beneficiary survives the Participant, or if such designation, in
the Company’s discretion, conflicts with applicable law, the Participant’s
estate shall be deemed to have been designated his Beneficiary and shall receive
any Award payable under the Plan after his death.
 
 
XVII.   PAYMENTS TO PERSON OTHER THAN PARTICIPANT
 
If the Committee shall find that a Participant or his Beneficiary to whom an
Award is payable under the Plan is unable to care for his affairs because of
illness or accident, or is a minor, or has died, then any payment due him or his
estate (unless a prior claim therefore has been made by a duly appointed
representative) may, if the Committee so directs, be paid to his spouse, child,
a relative, an institution maintaining custody of such person or any other
person deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Plan, the Company and the Committee therefore.
 
 
XVIII.   NO RIGHT, TITLE OR INTEREST IN COMPANY’S ASSETS
 
No Participant or Beneficiary shall have any right, title or interest whatsoever
in or to any investments which the Company or a Subsidiary may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create, or be construed to
create, a trust of any kind, or fiduciary relationship between the Company or a
Subsidiary and any Participant or Beneficiary or any other person. To the extent
that any person acquires a right to receive payments from the Company under the
Plan, such rights shall be no greater than the right of an unsecured general
creditor of the Company. All payments to be made hereunder shall be paid from
the general funds of the Company, and no special or separate funds shall be
established, and no segregation of assets shall be made, to assure payment
thereof.
 
 
XIX.   EFFECT OF AMENDMENT AND RESTATEMENT
 
All matters regarding the Alltel Corporation Long-Term Performance Incentive
Compensation Plan with respect to periods prior to the Effective Date shall be
determined under the provisions of the Alltel Corporation Long-Term Performance
Incentive Compensation Plan as it existed prior to the adoption of this amended
and restated version of the Plan (the “Prior Plan”), as the Prior Plan was in
effect from time to time with respect to relevant periods prior to the Effective
Date and as the Prior Plan provisions may be amended from time to time. In no
 
9

--------------------------------------------------------------------------------


 
event shall any person acquire any rights to receive any payment pursuant to the
provisions of the Prior Plan with respect to any period beginning after December
31, 2005.
 
10

--------------------------------------------------------------------------------

